United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Little Rock, AR,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-278
Issued: October 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 16, 2010 appellant filed a timely appeal from a June 18, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) concerning the denial of his claim for
wage-loss compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a recurrence of disability for the period
March 19 through October 27, 2007 causally related to his accepted April 5, 2004 employment
injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 5, 2004 appellant, then a 38-year-old building equipment mechanic, filed a
traumatic injury claim alleging that on that date he sustained injuries in the performance of duty.
OWCP accepted the claim for neck sprain, lumbar sprain and rib sprain, which was expanded to
include a consequential injury of anxiety disorder with mixed anxiety and depressed mood.2 It
subsequently again expanded the acceptance to include unspecified anxiety state and major
depression with recurrent episode, severe with mention of psychotic behavior. Appellant
returned to a light-duty job on April 12, 2004 due to restrictions from his physician.
On June 5, 2007 appellant filed an occupational disease claim alleging that on April 20,
2006 he first realized that his stress and anxiety were due to conflicts with his supervisor over
work restrictions.3 OWCP accepted his claim for adjustment disorder with mixed anxiety and
depressed mood which was subsequently upgraded to unspecified anxiety state and major
depression with recurrent episode, severe with mention of psychotic behavior.
On February 13, 2007 the employing establishment issued a proposed notice of removal
based on a charge of misconduct. The termination of appellant’s employment was the result of
findings from an investigation by postal inspectors into prohibited and illegal activities and
misuse of an employing establishment computer by appellant. The notice relates that the
investigation began on October 20, 2006 as the result of an incident on October 19, 2006.
In a May 15, 2007 report, Dr. Phillip A. Tracy, a treating Board-certified family
practitioner, related appellant had “ongoing disability secondary to mental status change as it
relates to his neck and lower back.”
In a May 22, 2007 attending physician’s report (Form CA-20), Dr. James M. Sims, a
treating psychiatrist, diagnosed adjustment disorder with mixed emotional features due to his
employment. He indicated that appellant was totally disabled beginning December 7, 2006.
In an August 29, 2007 report, Dr. Tracy noted that appellant sustained an injury to his
back, neck and ribs about two years ago and that in June 2006 he was seen by Dr. Sims for
psychiatric treatment. He diagnosed cervical spine radicular pain, left leg radicular pain and
right lumbar disc pain with L5 anterolisthesis, which he attributed to his April 5, 2004
employment injury. Dr. Tracy stated that appellant’s period of disability was from December 7,
2006 to the present and that it was undetermined as to when he could return to work.
The record contains an August 16, 2007 duty status report (Form CA-17) indicating that
appellant was not able to resume work.
Appellant subsequently submitted a June 6, 2007 CA-20 form from Dr. Tracy in which
he indicated that appellant was totally disabled for the period December 7, 2006 through the
2

OWCP assigned file number xxxxxx098.

3

Id. at file number xxxxxx005. By letter dated April 24, 2008, OWCP informed that claim numbers xxxxxx005
and xxxxxx098 were doubled, with the latter number designated the master file number.

2

present. Diagnoses due to the April 5, 2004 employment injury included moderate degenerative
disc disease at C3-4, moderate degenerative disc disease, moderate degree of arthritis and lumbar
anterolisthesis.
On July 22, 2008 appellant filed a claim for wage-loss compensation (Form CA-7) for the
period March 19 to October 22, 2007.
In a letter dated July 28, 2008, OWCP informed appellant that the evidence of record was
insufficient to establish that his disability for the period March 19 to October 22, 2007 was due
to his accepted April 5, 2004 employment injury. Appellant was advised to submit evidence
supporting his claim for total disability for the period in question.
In July 28, 2008, the employing establishment informed OWCP that appellant was
suspended without pay for the period March 19 to October 22, 2007 as a result of a disciplinary
action. It claimed that he was not totally disabled during this period and that, if not for the
suspension, he would have been able to work. An October 3, 2007 settlement agreement was
attached to show that no back pay was awarded. The settlement agreement stated that appellant
would report to work for his first regularly scheduled day following October 20, 2007.
In an August 1, 2008 statement, appellant confirmed that he was suspended from the
employing establishment beginning December 6, 2006 and that his suspension without pay
began on March 17, 2007. During his period of suspension he related that he received social
security disability benefits due to his being totally disabled for work. Appellant noted that his
physician released him to work which he returned on October 22, 2007.
By decision dated September 8, 2008, OWCP denied appellant’s claim for wage-loss
compensation for the period March 19 through October 22, 2007. It found that the record
contained no medical evidence supporting his claim that he was totally disabled during the
claimed time frame.
On September 30, 2008 appellant requested an oral hearing before an OWCP hearing
representative, which was changed to a review of the written record as he did not appear for the
oral hearing. In support of his request, appellant submitted medical evidence including a July 6,
2007 CA-20 form report and a September 24, 2008 report from James R. Moneypenny, Ph.D., a
clinical psychologist, who diagnosed anxiety disorder and depression due to harassment by
appellant’s supervisor. Dr. Moneypenny indicated that appellant was totally disabled for the
period December 7, 2006 to the present. In a September 24, 2008 report, he related providing
psychotherapy for appellant during the period March 19 to October 22, 2007.
On October 9, 2008 Dr. Sims indicated that appellant was medically unable to work for
the period March 19 to October 22, 2007. He attributed appellant’s disability to his psychiatric
conditions of depression, chronic anxiety, being psychotic and having paranoid delusions.
On March 9, 2009 appellant submitted medical evidence including a June 4, 2007 report
from Janice E. Dean, Ph.D, a clinical psychologist, who indicated that he was seen on May 9,
2007 for a psychiatric assessment. Dr. Dean noted that appellant fell off a ladder in April 2004
at work and that his problems became more severe in October 2006. She diagnosed anxiety

3

disorder and opined that his ability to work would be difficult as a result of “his difficulty
sustaining focus and poor resiliency to stress.”
In a March 9, 2009 report, Dr Moneypenny stated that appellant was totally disabled from
working for the period March 19 to October 22, 2007. He stated that during this period appellant
was suffering from a psychosis which “entirely precluded his capacity to adapt and adjust to the
demands of any work setting.”
On March 16, 2009 OWCP received a March 9, 2008 report from Dr. Sims stating that
appellant was totally disabled from work for the period December 7, 2006 through
October 22, 2007. Dr. Sims related that appellant received social security which considered him
totally disabled for the period March 19 to October 22, 2009 as it found he was entitled to
disability payments from it.
By decision dated May 8, 2009, an OWCP hearing representative affirmed the
September 8, 2008 decision denying appellant’s claim for wage-loss compensation. He found
the medical evidence of record insufficient to establish that appellant sustained a recurrence of
disability due to his accepted employment injuries for the period in question.
On April 7, 2010 appellant’s representative requested reconsideration. He contended the
medical evidence from Drs. Moneypenny, Sims and Tracy all support that appellant’s disability
for March 19 to October 22, 2007 was directly due to his accepted employment injuries.
On April 19, 2010 OWCP received a November 3, 2009 report from Dr. Moneypenny
regarding appellant’s disability for the period December 7, 2006 through October 22, 2007.
Dr. Moneypenny related seeing appellant for complaints of harassment by his supervisor.
Diagnoses included adjustment disorder with mixed emotional features, major depression with
later diagnoses of depression, delusional disorder and anxiety disorder. He attributed appellant’s
psychiatric symptoms and emotional stress to the conflict and stress with appellant’s supervisors.
In concluding, Dr. Moneypenny opined that as a result of appellant’s cognitive confusion and
emotional distress that he was precluded “from functioning in an adaptive or effective manner in
his work setting.”
By decision dated June 18, 2010, OWCP denied modification.
LEGAL PRECEDENT
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.4
4

A.M., Docket No. 09-1895 (issued April 23, 2010); Richard A. Neidert, 57 ECAB 474 (2006); Cecelia M.
Corley, 56 ECAB 662 (2005); Terry R. Hedman, 38 ECAB 222 (1986).

4

OWCP’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.5 This term also means an
inability to work that takes place when a light-duty assignment made specifically to
accommodate an employee’s physical limitations due to his or her work-related injury or illness
is withdrawn, (except when such withdrawal occurs for reasons of misconduct, nonperformance
of job duties or a reduction-in-force) or when the physical requirements of such an assignment
are altered so that they exceed his or her established physical limitations.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.7 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.8 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.9
ANALYSIS
OWCP accepted that appellant sustained neck sprain, lumbar sprain and rib sprain, which
was expanded to include a consequential injury of anxiety disorder with mixed anxiety and
depressed mood, anxiety state and major depression with recurrent episode, severe with mention
of psychotic behavior. Appellant claimed compensation for total disability from March 19 to
October 22, 2007. On July 28, 2008 OWCP advised him of the evidence needed to establish his
claim. Appellant, however, did not submit any reasoned medical evidence to establish that his
total disability from March 19 to October 22, 2007 was causally related to his accepted injuries.
For example, he did not submit a medical report in which his treating physician explained why
he was totally disabled during the claimed period as a result of his work injuries. The Board also
notes that there is no evidence showing a change in the nature and extent of the light-duty job
requirements or that, appropriate light duty was not available during the claimed period. While

5

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Phillip L. Barnes, 55 ECAB 426 (2004).
6

Id. at § 10.5(x). See A.M., Docket No. 09-1895 (issued April 23, 2010); K.S., Docket No. 08-2105 (issued
February 11, 2009); Hubert Jones, Jr., 57 ECAB 467 (2006).
7

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
8

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

5

there is evidence that the employing establishment suspended appellant for the claimed period,
there is no evidence that the suspension was due to his work injuries.10
In support of his claim appellant submitted reports from his physicians, Drs. Sims and
Tracy and treating clinical psychologists, Drs. Dean and Moneypenny. In his various reports,
Dr. Sims attributed appellant disability for the period March 19 to October 22, 2007 to
appellant’s depression, chronic anxiety, paranoid delusions and being psychotic. Similarly,
Dr. Tracy opined that appellant was disabled for this period due to a change in his mental
condition as a result of his neck and lower back conditions as well as his accepted lumbar and
cervical conditions. Dr. Moneypenny concluded that appellant was totally disabled for the
period in question due to his anxiety disorder and depression. He also noted that he provided
psychotherapy treatment for appellant during the period March 19 to October 22, 2007.
Dr. Dean reported seeing appellant on May 9, 2007 for a psychiatric assessment and concluded
that he was unable to work due to his poor stress resiliency and difficulty focusing.
The Board notes that these reports do not contain any explanation regarding appellant’s
inability to work his light-duty position for the period March 19 to October 22, 2007. To
establish a change in the nature and extent of the injury-related condition, there must be
probative medical evidence of record. The evidence must include a medical opinion, based on a
complete and accurate factual and medical history and supported by sound medical reasoning,
that the disabling condition is causally related to employment factors.11 While OWCP
subsequently accepted a consequential emotional condition, none of the physicians or
psychologists explained the reasons why there was a spontaneous change in appellant’s accepted
medical conditions such that it caused him to be unable to perform his light-duty job during the
period at issue. Furthermore, none of the physicians or psychologist mentioned in their reports
appellant had been suspended without pay for cause during the period March 19 to
October 22, 2007. The Board has held that medical opinions based on an incomplete history are
of diminished probative value.12
Dr. Moneypenny used the fact that appellant had been found to be disabled by the Social
Security Administration to support his contention that appellant was entitled to FECA benefits.
The Board notes that decisions by other agencies regarding disability are not binding on OWCP.
The standards for establishing work-related disability under FECA, which governs OWCP and
the Board, are not the same as the standards set for disability retirement or social security
benefits.13

10

See Terry R. Hedman, supra note 4; see also 20 C.F.R. § 10.5(x) (a recurrence is not established where the
withdrawal of light duty occurs for reasons of misconduct, nonperformance of the job duties or a reduction-inforce).
11

K.C., Docket No. 08-2222 (issued July 23, 2009); Sandra D. Pruitt, 57 ECAB 126 (2005).

12

Cecelia M. Corley, 56 ECAB 662 (2005).

13

P.H., Docket No. 10-981 (issued December 9, 2010); Andrew Fullman, 57 ECAB 574 (2006); Raj B.
Thackurdeen, 54 ECAB 396 (2003).

6

The reports submitted by Drs. Dean, Moneypenny Sims and Tracy are insufficient to
establish appellant’s claim because they did not provide a rationalized medical opinion
explaining how his accepted cervical, lumbar and emotional conditions prevented him from
working light duty.14 The Board notes that such medical reasoning is important as there were
other factors that contributed to his inability to work, specifically his suspension without pay for
cause during the period March 19 to October 22, 2007. There is no evidence that there was a
change in the nature and extent of his light-duty job requirements.
As noted above, none of the medical reports submitted by appellant contained a
rationalized opinion to explain why he could no longer perform the duties of his light-duty
position and why any such disability or continuing condition for the period March 19 to
October 22, 2007 would be due to the accepted conditions. The Board finds that he has failed to
submit rationalized medical evidence establishing that his disability from March 19 to
October 22, 2007 was causally related to his accepted employment injuries and thus, he has not
met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained a recurrence of
disability for the period March 19 to October 22, 2007 causally related to his accepted April 5,
2004 employment injury.

14

See S.F., 59 ECAB 525 (2008); Richard A. Neidert, 57 ECAB 474 (2006).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 18, 2010 is affirmed.
Issued: October 6, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

